Citation Nr: 0518999	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  97-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the New 
York, New York Regional Office (RO), which continued a 10 
percent evaluation for the veteran's left knee disability.  
Subsequently, in a February 2001 rating decision, the RO 
granted a separate 10 percent evaluation for traumatic 
arthritis of the left knee, effective April 1, 1994.  The 
veteran has continued his appeal.

When the case was last before the Board in October 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The components of the veteran's left knee disability are 
manifested by instability that does not more nearly 
approximate moderate than slight and by limitation of 
flexion.  internal derangement of the veteran's left knee is 
manifested slight instability, but not by frequent episodes 
of locking, pain, effusion, or subluxation.

2.  Flexion of the veteran's left knee is not limited to less 
than 45 degrees, there is no limitation of extension of the 
veteran's left knee, and the left knee disability is not 
manifested by episodes of locking, pain and effusion.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 10 percent for 
internal derangement.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2004).

2.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 10 percent for 
arthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, a May 2002 letter from the RO, and a letter 
dated in July 2004 from the Tiger Remand Team, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claims not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Factual Background

An April 1994 VA progress note states that the veteran was 
seen for an orthopedic consult following left knee 
arthroscopy and partial meniscectomy in December 1993.  The 
veteran complained of left knee pain at night and while 
climbing stairs.  He reported being able to walk three blocks 
before the pain begins.  The impression included early 
degenerative joint disease.

A June 1993 letter from A. Pena, M.D., states that physical 
exam of the left knee showed crepitation of 10 degrees with 
medial collateral ligament instability and posterior cruciate 
ligament instability of 15 percent.  Lachman test was 
positive.  X-ray studies of the left knee showed loose bodies 
with irregularities of the medial femoral condyle.  The 
diagnostic impression was unstable left knee and degenerative 
arthritis of the left knee.

A September 1996 VA exam report notes the veteran's 
complaints that he cannot walk too long and that his knee 
periodically buckles.  On exam there was swelling of the left 
knee but no other impairment noted.  Flexion of the left knee 
was to 140 degrees and extension was to zero degrees.  MRI of 
the left knee showed a tear of the lateral meniscus.  The 
diagnoses were status post hyperextension injury of the left 
knee, status post arthroscopic procedure of the left knee, 
tear of lateral meniscus, and degeneration of medial 
malleolus.

The report of an April 1999 VA exam notes the veteran's 
complaints of intermittent pain, swelling, and giving way of 
the left knee, all precipitated by prolonged ambulation.  It 
was noted that there is occasional left knee instability.  
The veteran is able to walk without assistive device for up 
to two blocks until he feels pain.  Range of motion of both 
knees was zero to 125 degrees with crepitus on the left.  The 
left knee motion was painful.  Pain was noted to be the major 
limiting factor.  The medial left knee was tender.  There was 
no ankylosis.  X-ray studies revealed ossification of the 
femoral attachment of the medial collateral ligament 
consistent with old trauma.  The diagnosis was post-traumatic 
osteoarthritis of the left knee and status post left knee 
arthroscopic surgery for partial meniscectomy.  

The report of a May 2002 VA exam notes the veteran's 
complaints of intermittent pain, swelling, and giving way of 
the left knee, which are precipitated by ambulation over one 
block.  The veteran can ambulate without assistive device for 
up to one half mile.  The veteran has occasional instability 
of the left knee.  Bilateral knees range of motion was zero 
to 120 degrees with crepitus and pain on the left.  There was 
mild tenderness noted at the anterior portion of the left 
knee.  The veteran's gait was noted to be normal and without 
assistive device.  He could walk on his heels and toes.  
There was no ankylosis.  Stability was noted to be within 
normal limits.  The diagnosis was post-traumatic 
osteoarthritis of the left knee.

An October 2004 VA examination report notes that the veteran 
has intermittent and variable pain, swelling, and giving way 
of the left knee.  He is able to ambulate without assistive 
device for up to two blocks until pain sets in.  There is no 
additional limitation of motion or functional impairment 
beyond the pain.  The veteran does not use crutches, a brace, 
or a cane.  There is no subluxation.  Range of motion of both 
knees was zero to 120 degrees.  With flexion over 110 degrees 
in the left knee, pain increased with repetitive movements.  
The veteran was limited equally by pain and lack of 
endurance.  There was tenderness noted at the left knee, 
medially.  There was no ankylosis.  MRI of the left knee 
taken in January 2004 revealed absence of a portion of the 
medial meniscus, osteoarthritis with joint effusion and a 
popliteal cyst.  The diagnosis was post-traumatic 
osteoarthritis of the left knee.

A February 2005 VA progress note states that the veteran 
complained of left knee pain under the patella when he walks.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran is currently in receipt of a 10 percent 
evaluation for internal derangement pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under this code, a 10 percent 
rating is warranted when there is slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
The veteran is not entitled to a higher rating under this 
code because although there is objective medical evidence of 
intermittent and variable giving way/instability, there is no 
indication in the record of more than slight instability.  
Additionally, the veteran does not use a brace or any other 
assistive device for his left knee.  Furthermore, the 
objective medical findings show that he does not have 
subluxation of the left knee.

The veteran has been granted a separate 10 percent evaluation 
for traumatic arthritis.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evidence shows that the veteran retains substantially 
full and useful range of motion in his left knee.  Repeatedly 
upon examination the veteran's knee showed nearly full range 
of motion.  At the most recent (October 2004) VA examination, 
the veteran had full extension and 120 degrees of flexion.  
The examiner noted that from 110 to 120 degrees of flexion, 
pain increased with repetitive movements.  Although the 
examiner stated that the veteran's range of motion was 
limited equally by pain and lack of endurance, the Board is 
of the opinion that the current 10 percent for arthritis 
sufficiently accounts for this.  The veteran does not have 
sufficient limitation of motion to justify a compensable 
evaluation under Diagnostic Code 5260 or 5261.  Therefore, 
neither a rating in excess of 10 percent nor separate ratings 
for limitation of extension and limitation of flexion of the 
knee are warranted.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the components of the knee 
disability.  In particular, the Board notes that under 
Diagnostic Code 5259, a 10 percent evaluation is the only 
available evaluation and is warranted for removal of 
semilunar cartilage if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Thus, the veteran cannot receive a 
higher evaluation under this code and a separate 10 percent 
evaluation under this code is not warranted because the 
symptomatology is not separate and distinct from the 
impairment contemplated by the evaluations currently in 
effect.  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
According to the medical evidence of record, the veteran 
experiences only intermittent and variable episodes of pain, 
swelling, and giving way.  There is no medical evidence of 
locking of the knee or of frequent episodes of pain with 
effusion.  Accordingly, the Board finds that the veteran is 
not entitled to a higher rating pursuant to this code.  

In sum, the Board has found no schedular basis for granting 
more than the currently assigned evaluations of 10 percent. 


ORDER

Entitlement to an increased evaluation for internal 
derangement of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


